DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 06/13/2022 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the at least one processor” in line 4. It is unclear whether or not this limitation refers to the “processor” disclosed in line 3. For examination purposes, this limitation has been interpreted as “the processor”.
As a result of dependence on claim 1, subsequent dependent claims 2-11 are also rejected as indefinite.
Regarding claim 7, the claim recites “the identification”. It is unclear whether or not this limitation refers to the “identification information” disclosed in claim 6 from which this claim depends, or another, undisclosed identification. For examination purposes, this limitation has been interpreted as “the identification information”.
Regarding claim 12, the claim recites, “the configuration of the electrode pad” in line 5. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a configuration of the electrode pad”.
As a result of dependence on claim 12, subsequent dependent claims 13-20 are also rejected as indefinite.
Regarding claim 13, the claim recites “the identification information”. It is unclear whether or not this limitation refers to the “test identification information” disclosed in claim 12, or another, undisclosed identification information. For examination purposes, this limitation has been interpreted as “the test identification information”.
Regarding claim 14, the claim recites “the information”. It is unclear to which “information” this limitation refers to. Does “the information” refer to claim 12’s “test identification information”, “duration information”, “timing information”, or some other, undisclosed type of information? For examination purposes, this limitation has been interpreted as “the test identification information” based on the disclosure of the information being compared to stored identification information in claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8-9, 11-13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khair (US 2020/0000355) in view of Azimpour (US 2020/0326254).
Regarding claim 1, Khair discloses an ECG monitor device (Abstract) comprising: an ECG monitor element (Fig. 3, electronic patch layer 22) including: a processor (Fig. 3, microprocessor 44); a memory element operatively connected to the processor (Fig. 3, memory 46), the memory element including executable instructions to process ECG data to provide an ECG waveform (Para. 104: “processing the digital ECG signals based on the programmed instructions for execution stored in a memory”); a power source (Fig. 3, power source 47a); an analog interface operatively connected to the processor (Fig. 3, amplifiers 28a-d); and a communication element operatively connected to the processor and the memory element and configured to send and receive data (Fig. 3, transceiver 52); and an electrode pad connected to the ECG monitor element (Fig. 3, electrode pad 24 with electrodes 26a-e is connected to electronic patch layer 22; see para. 100) including: a first group of electrodes positioned on a first portion of the electrode pad and directly connected to the analog interface (Fig. 3 depicts electrode pad with electrodes 26a-e directly connected to amplifiers 28a-d; Fig. 2(a-g) depicts different embodiments of electrode pad, with electrode pad of Fig. 2(g) comprising first two electrodes 26 from left side which are considered a first group of electrodes positioned on a first portion of the electrode pad); a second group of electrodes positioned on a second portion of the electrode pad (Fig. 2, remaining electrodes besides first two on left of electrode pad are considered second group of electrode positioned on a second portion of the electrode pad), where the second portion of the electrode pad is elastic (Para. 210: “The electrode assembly includes an electrode layer with a plurality of contacts for contacting the skin's surface on the patient, preferably made of flexible membrane polymer, for comfortable fit to the skin's curvature”) and extends in a continuous strip from one side of the electrode pad (Fig. 2(g), electrode pad as a whole is a continuous strip); a multiplexer mounted on the electrode pad (Fig. 3, multiplexer 40 is part of electronic patch layer 22, which is mounted to electrode pad layer 24 as in Fig. 2; Para. 91: “the ECG measurement system 10 of the present invention includes at least one multi-contact bio-potential electrode assembly 20 also disposed on the patient's body 12 which is comprised of an electronic patch layer 22 and a disposable electrode layer 24 to which the patch layer 22 is attached on top thereof”) connected to the analog interface (Fig. 3, multiplexer 40 is connected to amplifiers 28a-d), wherein the second group of electrodes is connected to the multiplexor (Fig. 3, electrodes 26 connected to multiplexer 40 via amplifiers 28a-d) and the multiplexor is operable to selectively provide data from each electrode of the second group of electrodes to the ECG monitor element (inherent function of multiplexer, as well known in the art); wherein the processor processes data from the first group of electrodes and the second group of electrodes to provide electrocardiogram information sufficient to selectively provide an ECG waveform consistent with a multiple lead ECG (Para. 102; Para. 209, item (9)).
Khair does not disclose providing an ECG waveform consistent with a single lead electrode. Azimpour, however, teaches systems and methods for measuring electrical activity (Abstract) and that the use of single-lead ECG has emerged as a clinically useful measure in patients undergoing evaluation for atrial (and some ventricular) arrhythmias, either to correlate symptoms with true arrhythmia presence, or to assess frequency and burden in those with defined arrhythmias (like atrial fibrillation and premature ventricular contractions (PVCs)) (Para. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Khair to provide an ECG waveform consistent with a single lead electrode. Making this modification would be useful for evaluation for atrial (and some ventricular) arrhythmias, either to correlate symptoms with true arrhythmia presence, or to assess frequency and burden in those with defined arrhythmias (like atrial fibrillation and premature ventricular contractions (PVCs)), as taught by Azimpour.
Regarding claim 2, Khair discloses a connector element electrically connecting the monitor element to the electrode pad (Para. 91: “at least one multi-contact bio-potential electrode assembly 20… which is comprised of an electronic patch layer 22 and a disposable electrode layer 24 to which the patch layer 22 is attached on top thereof”, i.e., there must be a connector element to facilitate attachment).
Regarding claim 8, Khair discloses the processor processes data provided from the first group of electrodes and the second group of electrodes to provide the electrocardiogram information (Fig. 3, signals from electrodes are sent to microprocessor; Para. 102: “The processed digital ECG signals are then sent to a buffer 48 and an encoder/decoder 50 which are fed to a RF transceiver module 52 for transmission to the base station 14 via a low power built-in RF antenna 54”).
Regarding claim 9, Khair discloses processing includes determining electrode input information associated with a respective electrode that provided a first portion of the data (Para. 30: “a processing unit is provided and is configured to produce a transfer function which computes as output signals the standard long-lead ECG signals, or their first and second components, based on the input signals of measured short-lead ECG signals from the plurality of contact points”).
Regarding claim 11, Khair discloses the electrode input information is stored in the memory and used to construct the ECG waveform (Para. 102: “The identification system model structure, order and parameters describing the system relationship between the input “short-lead” signals and the output “long-lead” signals are stored in a memory 46”; Para. 152: “inputs and/or outputs stored in memory”).
Regarding claim 12, modified Khair discloses a method of testing the ECG monitor device of claim 1 (Khair - Fig. 7), comprising: activating the ECG monitor device of claim 1 (Step 704: impedance monitoring to detect good electrode connection between patch and skin requires activating ECG monitor); receiving, at the ECG monitor device from the electrode pad, test identification information associated with the test to be performed including duration information (Steps 710-714 describe system identification; Step 720 describe stopping waveform acquisition, requiring a duration for waveform acquisition to be met; Para. 25: “a brief calibration time duration”; Para. 152: “a recommended time duration from a previous calibration”); determining, by the ECG monitor device, the configuration of the electrode pad (Step 708 describes mapping electrode configuration; Step 714); determining, by the ECG monitor device, timing information for data capture of data provided by the electrode pad based at least on the configuration of the electrode pad (Step 720 describe stopping waveform acquisition, requiring a duration for waveform acquisition to be met; Para. 25: “a brief calibration time duration”; Para. 152: “a recommended time duration from a previous calibration”); receiving, by the ECG monitor device from the electrode pad, first electrode data (Steps 706, 720, 722); determining, by the ECG monitor device, that the first electrode data is valid; wherein, when the first electrode data is invalid, an invalid message is generated and stored in the memory; and otherwise, a valid message is generated and stored in the memory with the first electrode data (Para. 152 describes steps to take in case of degradation in signal quality, i.e., in case data is invalid as well as storing inputs and outputs in memory for comparative purposes of signal quality); determining, by the ECG monitor device, whether valid electrode data has been provided from all electrodes (Step 718 determines if all leads have been tested); wherein, when valid data has not been received from all electrodes, the receiving step and determining steps are repeated for second electrode data (Step 718, yes branch); and otherwise, a test complete report is generated and saved in memory to indicate that the test has been completed (Steps 724-726 describe storing ECG waveforms after test is completed).
 Regarding claim 13, Khair discloses the step of determining the configuration of the electrode pad is based on the test identification information (Para. 102: “The System ID Model Processing device 45 performs a mapping function which relates the plurality of input measurements ECG “short-lead” waveforms vectors (from the pre-amplifier stages 28a-28d) with the plurality of output standard “long-lead” ECG waveform vectors (from the pre-amplifier stages 30a-30c)”).
Regarding claim 15, Khair discloses the step of determining the configuration of the electrode pad includes receiving instructions via the communication element (Para. 29: “the electronic layer of the patch or the body part attached device in the present invention further is coupled to or includes a transceiver unit for transmitting and receiving wireless communications with a base station”; Para. 149: “the configuration can be achieved through… the base station”).
Regarding claim 16, Khair discloses the timing information is determined based on the configuration of the electrode pad and a number of leads to be used in providing the ECG waveform (Fig. 7, step 708 – step 714; Para. 135: “The model sampling frequency is required to be at least twice as fast as the expected change in dynamics of the model parameters”).
Regarding claim 20, Khair discloses the test complete report is transmitted to an administrator computer system using the communication element (Para. 29: “the electronic layer of the patch or the body part attached device in the present invention further is coupled to or includes a transceiver unit for transmitting and receiving wireless communications with a base station”; Fig. 7, step 726).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Khair in view of Azimpour, further in view of Choe et al. (US 2008/0281180) (hereinafter Choe).
Regarding claim 3, modified Khair does not disclose the connector element is a magnetic element to securely connected the monitor element to the electrode pad. 
Choe, however, teaches an ECG monitoring device and connector for connection between an ECG pad and devices used to monitor and view ECG information (Abstract), wherein an ECG patch is taught as being magnetically connected to the connector (Para. 45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Khair such that the connector element is a magnetic element to securely connected the monitor element to the electrode pad. Such a modification would amount simple substitution of one known element (Khair’s connector element) for another (Choe’s magnetic connector) to obtain predictable results (connection of ECG pad to ECG monitor element) (MPEP 2141(III)(B)).
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Khair in view of Azimpour, further in view of DeCerce et al. (US 2021/0228153) (hereinafter DeCerce).
Regarding claim 4, modified Khair does not disclose the processor provides control information to the multiplexer associated with sampling of data provided by the second group of electrodes. 
DeCerce, however, teaches a medical sensor and method (Abstract) wherein control logic can select a sensor to be measured by coupling multiple sensors to control logic via a multiplexer. The control logic then control which sensor is coupled to the multiplexor to sample and output the measurement data (Para. 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Khair such that the processor provides control information to the multiplexer associated with sampling of data provided by the second group of electrodes. Making this modification would be useful for selecting a sensor to be measured to sample and output measurement data, as taught by DeCerce.
Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Khair in view of Azimpour in view of DeCerce, further in view of Lisogurski (US 2014/0066797).
Regarding claim 5, modified Khair does not disclose the control information indicates a sampling time interval and sampling duration.
Lisogurski, however, teaches systems and methods for analyzing changes in cardiac output (Abstract), wherein a user may adjust time settings such as the duration of sampling and/or the interval between times at which samples are obtained in order to obtain ECG information (Para. 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Khair such that the control information indicates a sampling time interval and sampling duration. Such a modification would amount to combining prior art elements (modified Khair & Lisogurski) according to known methods (Lisogurski) to yield predictable results (methods of obtaining ECG information) (MPEP 2141(III)(A)).
Regarding claim 6, Khair discloses the electrode pad further comprises a pad memory element including identification information associated with a configuration of the electrodes on the electrode pad (Para. 102: “The System ID Model Processing device 45 performs a mapping function which relates the plurality of input measurements ECG “short-lead” waveforms vectors… with the plurality of output standard “long-lead” ECG waveform vectors... The identification system model structure, order and parameters describing the system relationship between the input “short-lead” signals and the output “long-lead” signals are stored in a memory 46”).
Regarding claim 7, Khair discloses the processor receives the identification from the pad memory and the control information is based on the identification information (Fig. 7, step 722 describes continuously measuring ECG waveforms according to stored identified system model).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over modified Khair in view of Bardy et al. (US 2020/0289026) (hereinafter Bardy).
Regarding claim 10, modified Khair does not disclose the processing includes analyzing a time stamp, a sampling interval and a sampling determination to determine the electrode input information.
Bardy, however, teaches sensor sample timing (Para. 248) wherein the regularity of received sample intervals (i.e., a sampling determination) is determined by providing sensor time stamps which are used to confirm that the sensor was sampling a signal of interest at regular intervals (Para. 249-250).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Khair to include analyzing a time stamp, a sampling interval and a sampling determination to determine the electrode input information. Making this modification would be useful for confirming that the sensors are sampling at regular intervals, as taught by Bardy.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Khair in view of Yoshioka et al. (US 2015/0374251) (hereinafter Yoshioka).
Regarding claim 14, modified Khair does not disclose the step of determining the configuration of the electrode pad includes comparing the information to stored identification information included in the memory.
Yoshioka, however, teaches cardiac potential measuring (Abstract) wherein potentials obtained from a plurality of electrodes are used to calculate a vector of potentials measured at each electrode as a covariance matrix to calculate an eigenvalue matrix. The eigenvalues included in the obtained eigenvalue matrix are compared with stored values of correct electrode placement to determine whether the electrodes have been placed correctly (Para. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Khair such that the step of determining the configuration of the electrode pad includes comparing the information to stored identification information included in the memory. Making this modification would be useful for determining whether the electrodes have been placed correctly, as taught by Yoshioka.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over modified Khair in view of Xu et al. (US 2018/0353107) (hereinafter Xu).
Regarding claim 17, modified Khair does not disclose the step of determining that the first electrode data is valid is based on noise to signal ratio of the signal including the first electrode data.  
Xu, however, teaches a biological signal collection method (Abstract), wherein an average signal-to-noise ratio of biological signal data collected by each biological sensor at each time interval is obtained. When the average signal-to-noise ratio is greater than a specified determining threshold, the biological signal data at the time interval is stored as valid biological signal data (Para. 84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Khair such that the step of determining that the first electrode data is valid is based on noise to signal ratio of the signal including the first electrode data. Making this modification would be useful for identifying valid biological signal data for storage, as taught by Xu.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Khair in view of Sullivan et al. (US 2019/0030352) (hereinafter Sullivan).
Regarding claim 18, modified Khair does not disclose the step of determining that the first electrode data is valid is based on a percentage of detected peaks in the signal including the first electrode data.
Sullivan, however, teaches a wearable defibrillator system including ECG signal analysis (Abstract) wherein a validity ratio can be defined for ECG portions. In each case the validity ratio can be a number of the potential R peaks in the ECG portion that are deemed invalid over a total number of the identified potential R peaks the ECG portion. As such, a validity ratio will have values between 0 and 1 (Para. 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Khair such that the step of determining that the first electrode data is valid is based on a percentage of detected peaks in the signal including the first electrode data. Making this modification would be useful for determining a validity ratio of the ECG signal, as taught by Sullivan.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over modified Khair in view of Jung (WO 2021/080369).
Regarding claim 19, modified Khair does not disclose the step of determining that the first electrode data is valid is based on an anticipated wave pattern associated with the electrode pad.
Jung, however, teaches user verification of ECG data (Abstract) wherein measured ECG data can be determined as being valid by using the degree of fluctuation of the baseline of the electrocardiogram data, and whether the signal has a regular shape to determine whether the ECG data is valid (Pg. 7, para. 5).  The disclosure of a baseline of ECG data and determining if the signal has a regular shape implies the existence of an anticipated wave pattern associate with the electrode pad of Fig. 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Khair such that the step of determining that the first electrode data is valid is based on an anticipated wave pattern associated with the electrode pad. Making this modification would be useful for providing further methods of determining that the ECG data is valid, as taught by Jung.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792